Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 1 of 22 Page ID #:1



 1 Shaun Setareh (SBN 204514)
      shaun@setarehlaw. com
 2 William-M. Pao (SEN 2 19846)
    william@setarehlaw.corn
 3 Alexandra R. Mclntosh (SBN 320904)
    alex@setarehlaw.corn
 4   SETAREH LAW GROUP
   315 SouthBeverly Drive, Suite 315
 5 Beveriy Hills, California 90212
   Telephone (310) 888-7771
 6 Facsimile (310) 888-0109

 7 Attorneys for Plaintiffs
   SHERRYMONTGOMERYand
 8 YESENIAALBA

 9

10                              UNITEDSTATESDISTRICTCOURT

11                              CENTRALDSTRICTOF CALIFORNIA
12                                     LOS ANGELES DIVISION

13
14   SHERRY MONTGOMERY and YESENIA               Case No.
     ALBA, on behalfofthemselves, all others
15   similarly situated,                         CLASS ACTION

16                Plaintiffs,                    COMPLAINT

17         vs.                                   1. Failure to Provide Meal Periods (Lab. Code
                                                    §§ 204, 223, 226. 7, 512 and 1198);
18 TARGET CORPORATION,a Minnesota                2. Failure to Provide Rest Periods (Lab. Code
   corporation; andDOES 1 through 50,               §§ 204, 223, 226. 7 and 1198);
19 inclusive,                                    3. Failure to Pay Hourly Wages (Lab. Code § §
                                                    223, 510, 1194, 1194. 2, 1197, 1997. 1 and
20                Defendants.                       1198);
                                                 4. Failureto Indemnify(Lab. Code § 2802);
21                                               5. Failureto ProvideAccurateWrittenWage
                                                    Statements (Lab. Code §§ 226(a));
22                                               6. Failureto Timely PayAll FinalWages
                                                    (Lab. Code §§ 201, 202 and 203);
23                                               7. UnfairCompetition (Bus. & Prof. Code §§
                                                    17200 et seq.).
24
                                                 JURY TRIAL DEMANDED
25

26

27
28


                                       CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 2 of 22 Page ID #:2



 1           COMES NOW, Plaintiffs SHERRY MONTGOMERY and YESENIA ALBA (referred to as

 2 "Plaintiffs"),on behalfofthemselves, all others similarly situated, complain and allege as follows:
 3                                            INTRODUCTION

 4           1.     Plaintiffsbringthis class action againstDefendantTARGET CORPORATION, a

 5 Minnesotacorporation, andDOES 1 through 50, inclusive (collectively referred to as "Defendants")

 6 for allegedviolations ofthe LaborCode andBusinessandProfessions Code. As set forth below,

 7 Plaintiffs allege that Defendantshave:
 8                  (1)    failedto providethem and all other similarly situatedindividualswithmeal
 9                         periods;
10                  (2)    failedto provide them withrest periods;
11                  (3)    failedto paythem premium wagesfor missedmeal and/orrest periods;
12                  (4)    failedto paythem premium wagesfor missedmeal and/orrest periods at the
13                         regular rate of pay;

14                  (5)    failed to paythem at the designatedwagescale;
15                  (6)    failedto reimbursethem for all necessarybusiness expenses;
16                 (7)     failedto providethem with accuratewritten wage statements; and
17                 (8)     failed to pay them all oftheir final wages following separation of
18                         employment.
19           Basedon these alleged LaborCodeviolations, Plaintiffsnowbringthis class actionto

20 recover unpaidwages,restitution andrelatedreliefon behalfofthemselves, all others similarly
21   situated.

22                                     JURISDICTON AND VENUE

23           2.    This Court has original subject matter jurisdiction over Plaintiffs' claims pursuant to
24 28 U.S.C. section 1332becausethere is complete diversitybetweentheparties andthe amount in

25 conti-oversyexceedsthe sum or value of$75,000.00. (28 U. S.C. section 1332(a)).

26           3.     Venueis proper in this Districtunder 28 U. S.C. section 1391(b)(2) and(c) because a
27 substantial part ofthe events and omissions giving rise to the claims alleged in this complaint
28 occurred in this District.

                                                      1
                                          CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 3 of 22 Page ID #:3



 1           4.      This Court haspersonaljurisdiction over this matterbecauseDefendantsconduct

 2 substantialbusiness activity in this District, andbecausemanyoftheunlawful acts describedin this

 3 complaint occurred in this District andgaverise to the claims alleged.
 4                                                 PARTIES

 5           5.      Plaintiff SHERRY MONTGOMERY is, and at all relevant times mentioned herein,

 6 an individualresidingin the State ofCalifornia.
 7           6.     Plaintiff YESENIA ALBA is, and at all relevant times mentioned herein, an

 8 individualresidingin the State ofCalifornia.
 9           7.     Plaintiffs are informed andbelieve, and thereupon allege that Defendant TARGET
10 CORPORATIONis, and at all relevant times mentionedherein, a Minnesotacorporationdoing
11   business in the State of California.

12           8.     Plaintiffs are ignorant ofthe tme names and capacities ofthe defendants sued herein

13 as DOES 1 through 50, inclusive, and therefore sues these defendants by such fictitious names.
14 Plaintiffswill amendthis Complaint to allegethe true names and capacitiesofthe DOEdefendants

15 whenascertained. Plaintiffsare infonnedandbelieve, andthereupon allege that eachofthe

16 fictitiouslynameddefendants areresponsiblein some mannerfor the occurrences, acts and

17 omissions allegedherein andthat Plaintiffs' allegeddamageswereproximately causedby these
18 defendants, and each of them. Plaintiffs will amend this complaint to allege both the tme names

19 and capacitiesofthe DOEdefendantswhenascertained.
20          9.      Plaintiffsare informed andbelieve, andthereupon allegethat, at all relevant times

21 mentionedherein, some or all ofthe defendantswerethe representatives, agents, employees,
22 partners, directors, associates, joint venturers, principals or co-participants of some or all ofthe

23 other defendants, and in doing the things alleged herein, were acting within the course and scope of

24 such relationship and with the full knowledge, consent and ratification by such other defendants.
25           10.    Plaintiffsare informed andbelieve, andthereupon allegethat, at all relevant times

26 mentionedherein, some ofthe defendantspursued a common course ofconduct, actedin concert
27 and conspired with one another, and aided and abetted one another to accomplish the occurrences,

28 acts and omissions allegedherein.

                                                       2
                                            CLASSACTIONCOMPLACNT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 4 of 22 Page ID #:4



 1                                        CLASSALLEGATIONS

 2          11.    This actionhasbeenbroughtandmaybe maintainedas a class actionpursuantto

 3 FederalRule ofCivil procedure23 becausethere is a well-definedcommunity ofinterest amongthe

 4 persons who comprise the readily ascertainable classes defined below and because Plaintiffs are
 5 unawareofanydifficultieslikely to be encounteredin managingthis caseas a class action.

 6          12.    Relevant Time Period: The relevant time period is definedas the time period

 7 beginning four years prior to the filing ofthis action until judgment is entered.
 8          Hourl Em lo ee Class: All persons employed by Defendantsand/or any staffingagencies
            and/oranyotherthird parties in hourly or non-exemptpositions in Californiaduringthe
 9          Relevant Time Period.

10                 Meal PeriodSub-Class:All Hourly Employee Classmembers who workedin a
                   shift excess offive hours duringthe Relevant Time Period.
11
                   Rest Period Sub-Class: All Hourly Employee Class members who worked a shift
12                 ofat least three and one-half(3.5) hours duringthe Relevant Time Period.
13                 Wa e Statement Penalties Sub-Class: All Hourly Employee Class members
                   employed by Defendants in California dunng the period beginning one year before
14                 the filing ofthis action and ending when final judgment is entered.
15                 Waitin Time Penalties Sub-CIass: All Hourly Employee Class members who
                   separatedfrom their employment with Defendantsduringtheperiodbegiimingthree
16                 yearsbeforethe filing ofthis action andendingwhenfinaljudgment is entered.
17          UCL Class: All Hourly Employee Class members employed by Defendantsin California
            during the Relevant Time Period.
18
            Ex ense Reimbursement Class: All persons employed by Defendants in California who
19          incurredbusiness expensesduringthe Relevant Time Period.
20          13.    Reservation of Ri hts: Plaintiffsreserve the right to amendor modifythe class

21 definitionswith greater specificity, by further divisioninto sub-classesand/orby limitationto

22 particular issues.
23          14.    Numerosi : The class members are so numerous that the individual joinder of each

24 individual classmember is impractical. WhilePlaintiffsdo not currently knowthe exactnumber of

25 classmembers. Plaintiffsare informed andbelieve, andthereupon allege thatthe actual number

26 exceedsthe minimum required for numerosityunderCalifornialaw.
27          15.    Commonali and Predominance: Common questions oflaw and fact exist asto

28 all classmembers andpredominateover anyquestions whichaffectonly individualclass members.


                                         CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 5 of 22 Page ID #:5



 1 These common questions include, but are not limited to:
 2                A.     WhetherDefendantsmaintaineda policy or practiceoffailingto provide
 3                       employees with theirmeal periods;
 4                B.     Whether Defendants maintained a policy or practice of failing to provide

 5                       employees with their rest periods;
 6                C.     WhetherDefendantsfailed to paypremium wagesto class members when
 7                       they have not been provided with required meal and/or rest periods;

 8                D.     WhetherDefendantsfailedto payminimum and/orovertime wagesto class
 9                       members as a result ofpolicies that fail to provide meal periods in accordance
10                       with Californialaw;

11                E.     WhetherDefendantsfailedto payminimum and/or overtime wagesto class
12                       members for all time worked;

13                F.     WhetherDefendantsfailed to pay class members at the designatedwagescale
14                       whenDefendantsfailedto reimburse class members for all necessary
15                       business expenses incurred during the discharge of their duties;

16                G.     WhetherDefendantsfailedto reimburse classmembers for all necessary
17                       business expensesincurred duringthe dischargeoftheir duties;
18                H.     WhetherDefendantsfailedto provide classmembers with accuratewritten
19                       wagestatements as a result ofprovidingthem with written wagestatements
20                       with inaccurate entries for, among other things, amoimts of gross and net

21                       wages, andtotal hours worked;
22                I.     WhetherDefendantsappliedpolicies or practices that result in late and/or
23                       incomplete final wagepayments;
24               J.      WhetherDefendantsare liable to classmembers for waitingtime penalties
25                       under LaborCode section 203;

26               K.      Whetherclass members are entitled to restitution ofmoney or property that
27                       Defendantsmay have acquired from them throughunfaircompetition;
28         16.   Typicality: Plaintiffs' claims aretypical ofthe other classmembers' claims.


                                       CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 6 of 22 Page ID #:6




 1 Plaintiffs are informed and believe and thereupon allege that Defendants have a policy or practice of
 2 failingto comply with the LaborCode andBusiness andProfessionsCode as alleged in this

 3 Complaint.
 4          17.     Ade uac of Class Re resentative: Plaintiffsare adequateclass representatives in

 5 thattheyhaveno interests that are adverseto, or otherwiseconflict with, the interests of absentclass

 6 members and is dedicatedto vigorouslyprosecutingthis actionon theirbehalf. Plaintiffswill fairly

 7 and adequately rqiresent and protect the interests ofthe other class members.
 8          18.     Ade uac of Class Counsel: Plaintiffs'counsel are adequateclass counsel in that

 9 theyhaveno known conflicts ofinterest with Plaintiffsor absentclassmembers, are experiencedin

10 wageandhour class actionlitigation, andare dedicatedto vigorouslyprosecutingthis action on
11   behalf of Plaintiffs and absent class members.

12          19.     Superiority: A class action is vastly superior to other available means for fair and

13 efficient adjudicationofthe class members' claims andwouldbebeneficialto the parties andthe
14 Court. Class actiontreatment will allow a numberofsimilarly situatedpersonsto simultaneously

15 and efficiently prosecute their common claims in a single forum without the unnecessary
16 duplicationofeffort and expensethatnumerous individualactionswould entail. In addition, the

17 monetary amounts dueto manyindividual class members are likely to be relatively small andwould

18 thusmake I difficult, if not impossible, for individualclassmembers to both seek and obtainrelief.
19 Moreover, a class action will serve an important public interest by permitting class members to

20 effectively pursue the recovery ofmonies owed to them. Further, a class action will prevent the

21 potential for inconsistent or conti'adictoryjudgments inherent in individuallitigation.
22                                      GENERALALLEGATIONS

23          20.     Plaintiff SHERRY MONTGOMERY worked for Defendants as a non-exempt,

24 hourly employee starting from approximatelyNovember 11, 2009.
25          21.     PlaintiffYESENIAALBAworkedfor Defendantsas a non-exempt, hourly

26 employee from approximately April 1999 through January 7, 2019.

27                                            Clock In Process

28          22.    Plaintiffs and the putative class were trained to clock in for each work shift using an

                                                      5
                                          CLASS ACTION COMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 7 of 22 Page ID #:7



 1 electronic clock that was located outside the employee break room. Plaintiffs and the putative class

 2 wererequired to enter their employee numberinto the clock and clock in.
 3           23.     ALBA worked the early morning shift from 5 am to 1:30 pm. When she arrived at

 4 work, she and her co-workers had to wait for a manager to arrive, so they were able to clock in for
 5   their shifts.

 6           24.     This caused ALBA and the putative class to fonn a line at the electronic time clock

 7 which averaged about five to seven minutes that she would have to wait to clock in.

 8                                        Clocking In/Off-the-Clock
 9           25.     ALBAworkedthe earlymorning shift from 5 am to 1 :30pm. Whenshe arrived at

10 work, she and her co-workers regularly waited for a manager to arrive to open the store.

11           26.     The time spent waiting for a manager to unlock the door and let the employees in

12 ranged from five to thirty minutes - time which was unpaid by Defendants.
13                                           Off-the-ClockWork

14           27.     WhenALBA clocked out ofher shift for the day, shewasroutinely stoppedby

15 management to have work-related discussions. Most often, ALBA was stopped by management to

16 discuss why certain tasks had not been completed, knowing that ALBA was clocked out ofher shift.
17           28.     ALBAwasinvolved in these discussionswithmanagementfor approximately five to

18 ten minutes before she was ableto leave thepremises after she clocked out from her shift.
19                                           Missed Meal Periods

20           29.     Plaintiffs and the putative class members were not provided with meal periods of at

21 least thirty (30) minutes for each five (5) hour work period due to constant intermptions by

22 management.

23           30.     During their meal periods, management came into the break room and discussed with

24 Plaintiffs what was required ofthem when they returned to the floor. Management never granted
25 Plaintiffs the option ofrestarting their meal period once they had finished interrupting their current

26 meal period.

27           31.     As a result ofDefendants' practice. Plaintiffs andtheputative class wereregularly

28 not provided with uninterrupted meal periods of at least thirty (30) minutes for each five (5) hours

                                                      6
                                          CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 8 of 22 Page ID #:8



 1 worked due to management interrupting Plaintiffs and the putative class' with discussions about

 2 their duties whenreturningto the floor.
 3                                            Missed Rest Periods

 4          32.     ALBA was not provided with rest periods of at least ten (10) minutes for each four

 5 (4) hour work period on a routine basis, or major fraction thereof, due to Defendant imposing so

 6 much work on each employee such that it made it unlikely that an employee would be able to take

 7 theirbreaksif theywantedto finishtheirwork on time.
 8          33.    MONTGOMERYwasnot provided with rest periods ofat least ten (10) minutes for

 9 each four (4) hour work periods, or major fraction thereof, due to Defendant's policy and practice of
10 chronicallyunderstaffingeachwork shift with not enoughworkers.

11          34.    As a result ofDefendant'spolicy andpractice. Plaintiffsandthe putative class were

12 regularly not provided with uninterrupted rest periods of at least ten minutes for each four (4) hours
13 worked due to Defendant's policy and practice of (1) intermpting rest periods and (2) chronically

14 understaffingeachwork shiftwithnot enoughworkers.
15                       Pa mentofWa es Lower Than Desi             atedWa e Scale

16          35.    Plaintiffs andtheputative class were supposedto bepaidhourly at designatedwage

17 scale as agreedbetweenthe parties.
18          36.    However, whenDefendantsfailedto reimbursePlaintiffsandthe putative class for
19 business expenses incurred by them in the discharge oftheir duties, this resulted in the payment of

20 wageslowerthanthe designatedwagescale.
21          37.    Specifically, the "wages" paid to Plaintiffs and the putative class were post-tax

22 earnings that were used to pay for expenses such as cell phones and uniforms.
23          38.    Accordingly, since such expenseswerepaid for by post-tax "wages",this effectively

24 resulted in Plaintiffs andthe putative classbeingpaidless thanthe designatedwagescalein
25   violation of Labor Code section 223.

26                                          Ex ense Reimbursement

27                                               CeU Phones

28          39.    Plaintiffsandthe putative classmembers wererequiredto utilize their ownpersonal

                                                      7
                                            CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 9 of 22 Page ID #:9



 1 tools to perform theirjob duties. Forexample, whencustomers wanteda PriceMatch or

 2 informationand inventory on a certainproduct. Plaintiffsandthe putative class wouldutilize their

 3 ownpersonal cellphones to compareprices for products andcheckon inventory availability.

 4          40.    Plaintiffsandthe putative class members werenot reimbursed for business expenses

 5 incurredin utilizingtheir personal cellphones for workpurposes.
 6                                               Uniforms

 7          41.    Plaintiffsand theputative classmembers wererequiredto purchaseuniforms to wear
 8 during work. For example, Plaintiffs and the putative class were instructed to wear a red shirt and

 9 beigepants.
10          42.    Plaintiffs and the putative class members were not reimbursed for business expenses
11 incurred in purchasing new uniforms for work purposes.

12          43.    Moreover, Plaintiffs andtheputative class werenot reimbursedfor the cost of

13 maintainingthese sameuniforms.

14          44.    Defendantsfailed to reimbursePlaintiffsandtheputative class for suchnecessary

15 businessexpensesincurredby them.
16                                     FIRST CAUSE OF ACTION

17                            FAILURE TO PROVIDE MEAL PERIODS

18                             (Lab. Code §§ 004, 223, 226. 7, 512 and 1198)

19                                (Plaintiffs and Meal Period Sub-Class)
20          45.    Plaintiffs incorporate by reference the preceding paragraphs ofthe Complaint as if

21 fully allegedherein.
22          46.    At all relevant times. Plaintiffs and the Meal Period Sub-Class members have been

23 non-exempt employees of Defendant entitled to the full meal period protections ofboth the Labor
24 Code andthe applicableIndustrial WelfareCommissionWageOrder.

25          47.    LaborCode section 512 and Section 11 ofthe applicableIndustrialWelfare

26 CommissionWageOrderimpose an affirmative obligationon employers to providenon-exempt
27 employees with uninterrupted, duty-free meal periods of at least thirty minutes for each work period
28 offive hours, andto providethem withtwo unintermpted, duty-freemeal periods ofat least thirty

                                                    8
                                         CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 10 of 22 Page ID #:10



  1   minutes for eachworkperiod often hours.
  2           48.    LaborCode section226.7 and Section 11 ofthe applicableIndustrial Welfare
  3   CommissionWageOrder("WageOrder")bothprohibit employers from requiring employees to
  4   work during required meal periods and require employers to pay non-exempt employees an hour of
  5   premium wages on each workday that the employee is not provided with the required meal period.
  6           49.    Compensation for missed meal periods constitutes wages within the meaning of
  7   Labor Code section 200.

  8           50.    LaborCode section 1198 makes it unlawful to employ a personunder conditionsthat
  9   violate the applicableWageOrder.
 10           51.    Section 11 of the applicable Wage Order states:

 11                 "No employer shall employ anyperson for a work period ofmore than five (5) hours
                    without a mealperiod ofnot less than 30 minutes, exceptthat whena workperiod of
 12                 not more than six (6) hours will complete the day's workthe meal periodmaybe
                    waivedby mutual consent ofthe employer and employee. Unless the employee is
 13                 relieved ofall duty duringa 30 minute meal period, themeal period shall be
                    consideredan 'on duty' meal period and counted as time worked. An 'on duty' meal
 14                 period shall bepennitted only whenthe nature ofthe workprevents an employee
                    from beingrelieved ofall duty andwhenby written agreementbetweenthe parties
 15                 an on-the-job paidmeal periodis agreedto. The written agreement shall state that
                    the employee may, in writing, revoke the agreement at anytime."
 16
              52.   At all relevant times, Plaintiffs were not subject to a valid on-duty meal period
 17
      agreement. Plaintiffs are infonned and believe that, at all relevant times. Meal Period Sub-Class
 18
      members werenot subjectto valid on-dutymeal period agreementswith Defendants.
 19
              53.   Plaintiffsallegethat, at all relevant times duringthe applicablelimitations period,
20
      Defendantsmaintaineda policy or practice ofnot providingPlaintiffsand members ofthe Meal
21
      Period Sub-Classwithuninterrupted, duty-freemeal periods for at least thirty (30) minutes for
22
      eachfive (5) hourworkperiod, as requiredby LaborCode section 512 adthe applicableWage
23
      Order
24
              54.   At all relevant times, Defendantsfailed to pay Plaintiffs andthe Meal Period Sub-
25
      Class members additionalpremium wages, and/orwerenot paidpremium wages at the employees'
26
      regularrates ofpaywhenrequiredmeal periods werenot provided.
27
              55.   Pursuant to Labor Code section 204, 218.6 and 226.7, Plaintiffs, on behalfof
28


                                          CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 11 of 22 Page ID #:11



  1 themselves andthe Meal Period Sub-CIassmembers, seek to recoverunpaidpremium wages,
  2 interest thereon, and costs of suit.

  3             56.   Pursuant to Labor Code section 1194, Code of Civil Procedure section 1021. 5, the

  4 substantial benefit doctrine, and/or the common fund doctrine. Plaintiffs, on behalf of themselves

  5 and the Meal Period Sub-Classmembers, seekto recoverreasonableattorneys' fees.
  6                                      SECONDCAUSEOFACTION
  7                               FAILURETO PROVIDERESTPERIODS
  8                                 (Lab. Code §§ 204, 223, 226. 7 and 1198)
  9                                  (Plaintiffs and Rest Period Sub-Class)

 10             57.   Plaintiffs incorporate the preceding paragraphs ofthe Complaint as if fully alleged
 11   herein.

 12             58.   At all relevant times, Plaintiffs and the Rest Period Sub-Classmembers have been

 13 non-exempt employees of Defendants entitled to the full rest period protections ofboth the Labor

 14 Code andthe applicableWageOrder.
 15             59.   Section 12 ofthe applicableWageOrderimposes an affirmative obligationon

 16 employers to pennit and authorizeemployees to takerequiredrest periods at a rate ofno less than

 17 ten minutes ofnet rest time for eachfour hourworkperiod, or major fractionthereof, thatmust be

 18 in the middle ofeachworkperiodinsofaras practicable.
 19             60.   LaborCode section226.7 and Section 12 ofthe applicableWageOrderbothprohibit

20 employers from requiring employees to work during required rest periods and require employers to

21 pay non-exempt employees an hour ofpremium wages at the employees' regular rates ofpay, on
22 eachworkdaythat the employee is not providedwith thereqiiiredrest period(s).
23              61.   Compensation for missed rest periods constihites wages within the meaning of Labor
24 Code section 200.

25              62.   LaborCode section 1198makes it unlawful to employ a personunder conditionsthat

26 violate the Wage Order.

27              63.   Plaintiffs allegethat, at all relevant times duringthe applicablelimitations period,
28 Defendants maintained a policy or practice ofnot providing members ofthe Rest Period Sub-Class

                                                        10
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 12 of 22 Page ID #:12



  1 withnet rest period ofat least tenminutes for each fourhourworkperiod, or major fractionthereof,

  2 as required by the applicable Wage Order.
  3            64.   At all relevant times, Defendantsfailedto payPlaintiffs andthe Rest Period Sub-

  4 Class members additionalpremium wageswhenrequiredrest periods werenot provided.
  5            65.   Pursuant to Labor Code section 204, 218.6 and 226.7, Plaintiffs, on behalfof

  6 themselves and Rest Period Sub-Class members, seek to recover unpaid premium wages, interest

  7 thereon, and costs of suit.

  8            66.   Pursuant to LaborCode section 1194, Code of Civil Procedure section 1021.5, the

  9 substantialbenefit doctrine, and/orthe common fund docti-ine, Plaintiffs, on behalfofthemselves

 10 andRest Period Sub-Classmembers, seekto recoverreasonableattorneys' fees.
 11                                      THIRD CAUSE OFACTION

 12                     FAILURE TO PAY HOURLY AND OVERTIME WAGES

 13                               (Lab. Code §§ 223, 510, 1194, 1197 and 1198)
 14                                 (Plaintiffs and Hourly Employee Class)

 15            67.   Plaintiffsincorporatetheprecedingparagraphsofthe Complaint as if fully alleged
 16 herein.

 17            68.   At all relevant times, Plaintiffsand Hourly Employee Class members areor have

 18 been non-exempt employees of Defendants entitled to the full protections of the Labor Code and the

 19 applicableWageOrder.
20             69.   Section2 ofthe applicableWageOrderdefines "hoursworked"as "thetime during

21 whichan employee is subjectto the control ofthe employer, andincludes all the time the employee

22 is sufferedor permitted to work, whetheror not requiredto do so."

23             70.   Section4 ofthe applicableWageOrderrequires an employer to paynon-exempt
24 employees at least the minimum wage set forth therein for all hours worked, which consist of all
25 hours that an employer has actual or constmctive knowledgethat employees are working.
26             71.   Labor Code section 1194 invalidates any agreement between an employer and an

27 employee to work for less than the minimum or overtime wage required under the applicable Wage
28    Order.


                                                      11
                                           CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 13 of 22 Page ID #:13



  1         72.       LaborCode section 1194.2 entitles non-exempt employees to recover liquidated

  2 damagesin amounts equal to the amounts ofunpaidminimum wagesandinterest thereon in

  3 additionto theunderlyingunpaidminimum wagesandinterest thereon.

  4         73.       LaborCode section 1197makes it unlawful for an employer to pay an employee less

  5 thanthe minimum wagerequiredunderthe applicableWageOrderfor all hours workedduring a

  6 payroll period.
  7         74.       Labor Code section 1197. 1 provides that it is unlawful for any employer or any other

  8 person actingeither individuallyor as an officer, agentor employee ofanotherperson, to pay an

  9 employee, or cause an employeeto bepaid, less thanthe applicableminimum wage.
 10         75.       LaborCode section 1198makes it unlawful for employers to eniploy employees

 11 under conditions that violate the applicableWageOrder.
 12         76.       LaborCode section204 requires employers to pay non-exempt employees their

 13 earned wages for the normal work period at least twice during each calendar month on days the

 14 employer designates in advance and to pay non-exempt employees their earned wages for labor
 15 perfonnedin excess ofthenormal workperiodby no later thanthe next regularpayday.

 16         77.       LaborCode section223 makes it unlawful for employers to paytheir employees

 17 lowerwagesthanrequiredby confa-actor statute whilepurportingto paythem legal wages.
 18         78.       LaborCode section 510 and Section3 ofthe applicableWageOrderrequire

 19 employees to pay non-exempt employees overtime wages ofno less than one and one-halftimes

20 their respective regular rates ofpay for all hours worked in excess of eight hours in one workday, all
21 hours workedin excessofforty hours in one workweek, and/orfor the first eighthoursworkedon

22 the seventh consecutive dayofone workweek.
23          79.       LaborCode section 510 and Section3 ofthe applicableWageOrder also require

24 employers to pay non-exempt employees overtime wages ofno less than two times their respective

25 regular rates ofpay for all hours worked in excess oftwelve hours in one workday and for all hours
26 workedin excess ofeighthours on a seventh consecutiveworkdayduringthe workweek.
27          80.       Plaintiffs are informed and believe that, at all relevant times. Defendants have

28 applied cenfa-ally devised policies and practices to them and Hourly Employee Class members with

                                                        12
                                            CLASS ACTION COMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 14 of 22 Page ID #:14



  1   respectto workingconditions andcompensationarrangements.
  2           81.    At all relevant times. Defendantsfailedto payhourlywagesto Plaintiffsand Hourly
  3   Employee Class members for all time worked, including but not limited to, overtime hours at
  4   statutory and/or agreedrates.
  5          82.     Section 9 ofthe applicableWageOrder states:
  6                  "When unifonns are required by the employer to be worn by the employee as a
                     condition of employment, such uniforms shall be provided and maintained by the
  7                  employer. The tenn 'uniform' includes wearing apparel and accessories of
                     distinctive design or color."
  8
             83.     If the employer does not choose to maintain employees' uniforms itself where it is
  9
      required to do so, the Division of Labor Standards Enforcement ("DLSE") takes the position that
 10
      the employer may pay each affected employee a weekly maintenance allowance of an hour's pay at
 11
      the state minimum wage rate in lieu ofmaintaining the unifonns, assuming that an hour is a realistic
 12
      estimate ofthetime involved in maintainingtheuniform.
 13
             84.     At all relevant times during the applicable limitations period, and in violation ofthe
 14
      above-referenced sections ofthe Labor Code and the applicable Wage Order, Defendants failed to
 15
      compensate Plaintiffs with minimum and/or overtime wages for all hours she worked as a result of
 16
      its failure to maintain employee uniforms and/or pay her a weekly maintenance allowance.
 17
             85.     Plaintiffs are informed and believe that, at all relevant times, and in violation of the
 18
      above-referencedsections ofthe LaborCode andthe applicableWageOrder, Defendantsfailed to
 19
      compensate Hourly Employee Class members with minimum and/or overtime wages for all hours
20
      they worked as a result ofits failures to maintain employee uniforms and/or pay them a weekly
21
      maintenance allowance.
22
             86.     Pursuant to Labor Code section 1194, Code of Civil Procedure section 1021. 5, the
23
      substantial benefit doctrine, and/or the common fund doctrine. Plaintiffs, on behalf of themselves
24
      and Hourly Employee Class members, seek to recover reasonable attorneys' fees.
25
      ///
26
      ///
27
      ///
28

                                                        13
                                            CLASSACTIONCOMPLAESTT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 15 of 22 Page ID #:15



  1                                      FOURTHCAUSE OFACTION
  2                                        FAILURE TO INDEMNIFY

  3                                              (Lab. Code § 2802)
  4                              (Plaintiffs and ExpenseReimbursement Class)
  5             87.   Plaintiffsincorporatethe precedingparagraphsofthe Complaint as if fully alleged
  6   herein.

  7             88.   Labor Code section 2802(a) states:

  8                   "An employer shall indemnifyhis or her employee for all necessaryexpenditures or
                      losses incun-edby the employee in direct consequenceofthe dischargeofhis or her
  9                   duties, or ofhis or her obedienceto the directions ofthe employer, even though
                      unlawful, unless the employee, at the time ofobeyingthe directions,believedthem
 10                   to be unlawful."

 11
                89.   At all relevant times duringthe applicablelimitations period, Plaintiffsandthe
 12
      ExpenseReimbursement Class members incurrednecessarybusiness-relatedexpensesand costs,
 13
      including but not limited to, cellphone expenses and the purchase and maintenance ofuniforms to
 14
      be worn at all times duringworkhours.
 15
                90.   Plaintiffsare infonned andbelieve, andthereupon alleges that the reimbursement
 16
      paid by Defendants was insufBcient to indemnify Plaintiffs and Expense Reimbursement Class
 17
      members for all necessaryexpensesincurred in the dischargeoftheir duties.
 18
                91.   Plaintiffsare infonnedandbelieve andthereupon alleges that thereimbursement
 19
      paidby Defendantswasinsufficientto indemnifyExpenseReimbursement Classmembers for all
 20
      necessary business expenses incurred in the discharge oftheir duties.
 21
                92.   Pursuantto LaborCode section 452, an employer is authorizedto prescnbethe
 22
      weight, color, quality, texhu-e, style, form andmake ofuniforms requiredto be wornby their
 23
      employees.
 24
                93.   Section9 ofthe applicableWageOrder states:
 25
                      "When uniforms are required by the employer to be worn by the employee as a
 26                   conditionofemployment, suchuniforms shall be provided andmaintainedby the
                      employer. The term 'uniform' includes wearing apparel and accessories of
27                    distinctive design or color."

28

                                                        14
                                             CLASS ACTION COMPLADMT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 16 of 22 Page ID #:16



  1             94.    At all relevant times during the applicable limitations period, Defendants required

  2 Plaintiffs andthe ExpenseReimbursement Class members to pay for expensesand/orlosses
  3 caused by Defendants' want of ordinary care. Defendants failed to indemnify Plaintiffs and

  4 Expense Reimbursement Class members for all such expenditures.
  5             95.    At all relevant times during the applicable limitations period, Defendants required

  6 Plaintiffs and Expense Reimbursement Class members to purchase and maintain unifonns and

  7 apparel unique to Defendants at their expense. Defendants failed to indemnify Plaintiffs and

  8 ExpenseReimbursement Class members for all suchexpenditures.
  9             96.    Plaintiffsare informed andbelieve that, duringthe applicablelimitations period,

 10 Defendants maintained a policy or practice ofnot reimbursing Plaintiffs and Expense
 11 Reimbursement Class members for all necessary business expenses.

 12             97.    Accordingly, Plaintiffs and Expense Reimbursement Class members are entitled to

 13 restitution for all unpaid amounts due and owing to within four years ofthe date ofthe filing ofthe

 14 Complaint and until the date of entry ofjudgment.
 15             98.    Plaintiffs, on behalfofthemselves, andExpenseReimbursement Class members,
 16 seek interest thereon and costs pursuant to Labor Code section 218. 6, and reasonable attorneys' fees

 17 pursuantto CodeofCivil Proceduresection 1021.5.
 18                                       FIFTH CAUSE OF ACTION

 19              FAILURE TO PROVIDE ACCURATE WRITTEN WAGE STATEMENTS

20                                               (Lab. Code § 226)

21                            (Plaintiffs and WageStatement Penalties Sub-Class)
22              99.    Plaintiffs incorporate the preceding paragraphs ofthe Complaint as if fully alleged
23    herein.

24              100.   Labor Code section 226(a) states:

25                     "An employer, semimonthly or at the time of each payment ofwages, shall furnish to
                       his or her employee, either as a detachable part ofthe check, draft, or voucher paying
26                     the employee's wages, or separately if wages are paid by personal check or cash, an
                       accurateitemized statement in writing showing(1) gross wages earned, (2) total
27                     hours worked by the employee, except as provided in subdivision (j), (3) the number
                       ofpiece-rate units earned and any applicable piece rate if the employee is paid on a
28                     piece-rate basis, (4) all deductions, provided that all deductions made on written

                                                           15
                                             CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 17 of 22 Page ID #:17



  1                 orders ofthe employeemaybe aggregatedand shownas one item, (5) net wages
                    earned, (6) the inclusive dates ofthe period for which the employee is paid, (7) the
  2                 name ofthe employee and only the last four digits ofhis or her social security
                    number or an employee identificationnumber otherthan a social securitynumber,
  3                 (8) the name and address ofthe legal entity that is the employer and, if the employer
                    is a farm labor contractor, as definedin subdivision(b) of Section 1682,thename
  4                 and addressofthe legal entity that securedthe services ofthe employer, and(9) all
                    applicable hourly rates in effect during the pay period and the corresponding number
  5                 ofhours worked at eachhourly rate by the employee and, beginningJuly 1, 2013, if
                    the employer is a temporary services employer as defined in Section 201. 3, the rate
  6                 ofpay and the total hours worked for each temporary services assignment. The
                    deductionsmade from payment ofwagesshall berecordedin ink or otherindelible
  7                 form, properly dated, showingthe month, day, andyear, and a copyofthe statement
                    andthe record ofthe deductions shall be kept on file by the employer for at least
  8                 three years at the place of employment or at a central location within the State of
                    California. For purposes ofthis subdivision, 'copy' includes a duplicate ofthe
  9                 itemized statementprovidedto an employee or a computer-generatedrecord that
                    accurately showsall ofthe infonnationrequiredby this subdivision."
 10          101    The DivisionofLaborStandardsEnforcement("DLSE")has soughtto harmonize

 11 the "detachablepart ofthe check"provision andthe "accurateitemized statement in writing"

 12 provision of Labor Code section 226(a) by allowing for electronic wage statements so long as each
 13 employee retains the right to elect to receive a written paper stub or record and that those who are

 14 provided with electronic wage statements retain the ability to easily access the information and
 15 convert the electronic statements into hardcopies at no expenseto the employee. (DLSEOpinion

 16 Letter July6, 2006).
 17          102.   Plaintiffs are informed and believe that, at all relevant times during the applicable

 18 limitations period. Defendantshave failed to provideWageStatement Penalties Sub-Class
 19 members with written wagestatements as describedabove.
20           103.   Plaintiffsare infonned andbelieve that Defendants' failureto provide them and

21 Wage Statement Penalties Sub-Class members with accurate written wage statements were
22 intentional in that Defendantshavethe abilityto provide them with accuratewagestatements but
23 have intentionally provided them with written wage statements that Defendants have known do not

24 comply with LaborCode section 226(a).
25           104.   PlaintiffsandWageStatement Penalties Sub-CIassmembers have suffered

26 injuries, in that Defendants have violated their legal rights to receive accurate wage statements and
27 havemisledthem abouttheir actual rates ofpayand wages earned. In addition, inaccurate
28 infonnation on their wage statements have prevented immediate challenges to Defendants' unlawful

                                                      16
                                          CLASS ACTION COMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 18 of 22 Page ID #:18



  1 pay practices, has required discovery and mathematical computations to detennine the amount of

  2 wages owed, has caused difficulty and expense in attempting to reconstmct time and pay records,
  3 and/orhas led to the submissionofinaccurateinformation aboutwagesand deductionsto federal

  4 and state government agencies.
  5           105.   Pursuantto LaborCode section 226(e), Plaintiffs, on behalfofthemselves andWage

  6 Statement Penalties Sub-Classmembers, seekthe greaterofactual damagesor $50.00 for the

  7 initial pay period in which a violation of Labor Code section 226(a) occurred, and $ 100. 00 for each

  8 subsequent pay period in which a violation of Labor Code section 226(a) occurred, not to exceed an
  9 aggregate penalty of $4000. 00 per class member, as well as awards ofreasonable attorneys' fees
 10 and costs.

 11                                      SDCTHCAUSE OFACTION
 12                         FAILURE TO TIMELY PAY ALL FINAL WAGES

 13                                         (Lab. Code §§ 201-203)

 14                           (Plaintiffs and WaitingTime Penalties Sub-Class)

 15           106.   Plaintiffsincorporatethe precedingparagraphsofthe Complaint as if fully alleged
 16 herein.

 17           107.   At all relevant times. Plaintiffs andWaitingTime Penalties Sub-Classmembers
 18 have been entitled, upon the end of their employment with Defendants, to timely payment of all

 19 wagesearned andunpaidbeforetermination or resignation.
20            108.   At all relevant times, pursuantto LaborCode section 201, employees who havebeen

21 discharged have been entitled to payment of all final wages immediately upon termination.
22            109.   At all relevant times, pursuantto LaborCode section 202, employees who have

23 resignedafter giving at least seventy-two (72) hours notice ofresignationhavebeen entitled to

24 payment ofall final wages at the time ofresignation.
25            110.   At all relevant times, pursuantto LaborCode section202, employees who have

26 resigned after giving less than seventy-two (72) hours notice ofresignation have been entitled to
27 payment of all final wages within seventy-two (72) hours of giving notice of resignation.
28            111.   During the applicable limitations period, Defendants failed to pay Plaintiffs all of

                                                       17
                                           CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 19 of 22 Page ID #:19



  1 their final wages in accordance with the Labor Code by failing to timely pay them all oftheir final

  2 wages.

  3            112.   Plaintiffsareinformed andbelieve that, at all relevant time duringthe applicable

  4 limitations period, Defendants have failed to timely pay Waiting Time Penalties Sub-Class

  5 members all of their final wages in accordance with the Labor Code.
  6          113.     Plaintiffs are infonned and believe that, at all relevant times during the applicable

  7 limitations period, Defendants have maintained a policy or practice ofpaying Waiting Time
  8 Penalties Sub-Class members their final wages without regard to the requirements of Labor Code

  9 sections 201 or 202by failingto timely paythem all final wages.
 10          114.     Plaintiffs are informed and believe and thereupon alleges that Defendants' failure to

 11 timely pay all final wages to them and Waiting Time Penalties Sub-Class members have been
 12 willful in that Defendants have the ability to pay final wages in accordance with Labor Code

 13 sections 201 and/or 202 but have intentionally adopted policies or practices that are incompatible

 14 with those requirements.

 15          115.     Pursuantto LaborCode sections 203 and 218.6, Plaintiffs, on behalfof themselves

 16 and Waiting Time Penalties Sub-Class members, seek waiting time penalties from the dates that
 17 their final wages have first become due until paid, up to a maximum of thirty days, and interest
 18 thereon.

 19          116.     Pursuant to Code of Civil Procedure section 1021. 5, the substantial benefit doctrine

20 and/orthe common funddoctrine, Plaintiffs, onbehalfofthemselves andWaitingTime Penalties

21 Sub-Classmembers, seek awardsofreasonableattorneys' fees andcosts.
22                                     SEVENTHCAUSE OFACTION

23                                         UNFAIR COMPETITION

24                                    (Bus. & Prof. Code §§ 17200 etseq.)
25                                         (Plaintiffs andUCL Class)
26           117.     Plaintiffs incorporate the preceding paragraphs ofthe Complaint as if fully alleged
27 herein.

28           118.     Business andProfessionsCode section 17200defines"unfaircompetition"to

                                                        18
                                            CLASSACTIONCOMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 20 of 22 Page ID #:20



  1 include anyunlawfulbusinesspractice.
  2          119.    Business andProfessionsCode section 17203-17204allow a personwho has lost

  3 money or property as a result ofunfair competition to bring a class action in accordance with Code
  4 of Civil Procedure section 3 82 to recover money or property that may have been acquired from

  5 similarly situated persons by means ofunfair competition.
  6          120.   Californialawrequires employers to payhourly, non-exempt employees for all hours
  7 they are permitted or suffered to work, including hours that the employer knows or reasonable

  8 shouldknowthat employees haveworked.
  9          121.   Plaintiffs and the UCL Class members re-alleges and incorporates the FIRST,

 10 SECOND, THIRD and FOURTH causes of action herein.

 11          122.   Plaintiffs lost money or property as a result ofthe aforementioned unfair

 12 competition.

 13          123.   Defendantshave or may have acquiredmoneyby means ofunfaircompetition.

 14          124.   Plaintiffs are infonnedandbelieve andthereupon allegethatby committingthe

 15 LaborCodeviolations describedm this Complaint, Defendantsviolated LaborCode sections 215,
 16 216, 225, 226.6, 354, 408, 553, 1175, 1199 and2802, whichmakeit a misdemeanorto commit the

 17 LaborCodeviolations allegedherein.
 18          125.   Defendantshave committed criminal conductthroughtheirpolicies andpractices of,

 19 inter alia, failing to comport with their affirmative obligations as an employer to reimbiirse them for

20 all expenses such as cellphone expenses and the purchase and maintenance ofuniforms to be worn
21 at all times during work hours.

22           126.   At all relevant times, Plaintiffs and UCL Class members have been non-exempt

23 employees and entitled to the full protections ofboth the Labor Code and the applicable Wage
24 Order.

25           127.   Defendants' unlawful conduct as alleged in this Complaint amounts to and

26 constitutes unfair competitionwithinthemeaningofBusiness andProfessionsCode section 17200
27 et seq. Business and Professions Code sections 17200 et seq. protects against unfair competition

28 and allows a person who has suffered an injury-in-fact and has lost money or property as a result of

                                                      19
                                          CLASS ACTION COMPLAmT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 21 of 22 Page ID #:21



  1 an unfair, unlawful or fraudulentbusinesspracticeto seekrestitution onher ownbehalfandon

  2 behalfofsimilarly situatedpersons in a class actionproceeding.

  3          128.    As a result ofDefendants' violations ofthe LaborCode duringthe applicable

  4 limitations period, Plaintiffs have suffered an injury-in-fact and has lost money or property in the
  5 form ofearned wages. Specifically, Plaintiffs have lost money or property as a result of
  6   Defendants' conduct.

  7          129.    Plaintiffs are informed and believe that other similarly situated persons have been

  8 subject to the sameunlawfulpolicies or practices ofDefendants.
  9          130.    Due to the unfair and unlawful business practices in violation ofthe Labor Code,

 10 Defendants have gained a competitive advantage over other comparable companies doing business

 11 in the StateofCaliforniathat comply with their legal obligations.
 12          131.    California's Unfair Competition Law ("UCL") permits civil recovery and injunctive

 13 for "any unlawful, unfair or fraudulent business act or practice, " including if a practice or act
 14 violates or is consideredunlawfalunder anyother state or federal law.

 15          132.    Accordingly, pursuant to Bus. & Prof. Code sections 17200 and 17203, Plaintiffs

 16 request the issuance oftemporary, preliminary and permanent injunctive relief enjoining
 17 Defendants, and each ofthem, and their agents and employees, from further violations ofthe Labor

 18 Code and applicable Industrial Welfare Commission Wage Orders; and upon a final hearing seek

 19 an order permanently enjoining Defendants, and each ofthem, and their respective agents and

20 employees, from further violations ofthe Labor Code and applicable Industrial Welfare
21 Commission Wage Orders.

22           133.    Pursuant to Business and Professions Code section 17203, Plaintiffs, on behalf of

23 themselves andUCL Class members, seekdeclaratoryreliefandrestitution ofall monies rightfully

24 belonging to them that Defendants did not pay them or otherwise retained by means ofits unlawful

25 andunfairbusinesspractices.
26           134.    Pursuant to Code of Civil Procedure section 1021. 5, the substantial benefit doctrine

27 and/orthe common fund doctrine, Plaintiffs andUCL Classmembers are entitled to recover

28 reasonable attorneys' fees in connection with their unfair competition claims.

                                                       20
                                           CLASS ACTION COMPLAINT
Case 2:19-cv-04924-JGB-MRW Document 1 Filed 06/06/19 Page 22 of 22 Page ID #:22



  1                                             PRAYERFORRELIEF

  2          WHEREFORE, Plaintiffs, on behalf of themselves, all others similarly situated, prays for

  3 relief andjudgment against Defendants as follows:
  4                  (1)        An orderthat the actionbe certified as a class action;

  5                  (2)        An order that Plaintiffsbe appointed classrepresentatives;

  6                  (3)        An orderthat counsel for Plaintiffsbe appointedclass counsel;

  7                  (4)        Unpaid wages;

  8                  (5)        Achial damages;

  9                  (6)        Liquidateddamages;
 10                  (7)        Restitution;

 11                  (8)        Declaratoryrelief;

 12                  (9)        Pre-judgmentinterest;

 13                  (10)       Statutorypenalties;
 14                  (11)       Costs ofsuit;

 15                  (12)       Reasonableattorneys'fees; and

 16                  (13)       Suchotherreliefas the Court deemsjust andproper.
 17                                        DEMAND FOR JURY TRIAL

 18          Plaintiffs, on behalfofthemselves, all other similarly situated, herebydemandsa jury trial
 19 on all issues so triable.

 20
 21 DATED: June 5, 2019                                 SETAREH LAW GROUP
 22

                                                                                   '?
 24
                                                        SHAUNSETAREH
 25                                                     WILLIAMM. PAD
                                                        ALEXANDRA R. MCINTOSH
 26                                                     Attorneys for Plaintiffs
                                                        SHERRY MONTGOMERY and
 27                                                     YESENIAALBA

 28

                                                           21
                                                CLASSACTIONCOMPLAINT
